In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-19-00394-CV

VICTOR MIGNOGNA, Appellant and              §   On Appeal from the 141st District Court
Appellee
                                            §   of Tarrant County (141-307474-19)

                                            §   August 18, 2022

V.                                          §   Memorandum Opinion by Justice Wallach

                                            §   Concurring Memorandum Opinion by

                                            §   Chief Justice Sudderth
FUNIMATION PRODUCTIONS, LLC
AND JAMIE MARCHI, Appellees, and            §   Concurring and Dissenting Opinion by
MONICA RIAL AND RONALD TOYE,
Appellees and Appellants                    §   Justice Womack

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s judgment. It is ordered that the judgment of the

trial court is affirmed in part and reversed in part. We affirm the trial court’s judgment

except for the attorney’s-fee amount awarded to Cross Appellants Monica Rial and
Ronald Toye. We remand this attorney’s-fee issue to the trial court for a

redetermination.

      It is further ordered that Appellant and Appellee Victor Mignogna shall pay all

costs of this appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By _/s/ Mike Wallach___________________
                                           Justice Mike Wallach